Title: From Alexander Hamilton to Oliver Wolcott, Junior, [2 June 1798]
From: Hamilton, Alexander
To: Wolcott, Oliver, Jr.


[New York, June 2, 1798]
My Dear Sir
I received from you not long since a letter on the subject of a fit person for naval Agent which in the hurry of my business I forgot. I think you mentioned in it for consideration Col Stevens & Mr. Blagg.
Col Stevens is an active man not wanting in intelligence who has latterly been employed in navigation & probably has some relative ideas. He is however pretty largely in other business & perhaps would make this too secondary an object. Besides this he has till lately been connected in French Trade & generally unfriendly to our politics; though he come forward now explicitly on the right side & I believe is in earnest. But the employment of a man of this description in preference to staunch friends is apt to occasion criticism & one is not always certain of such a person.
Blagge is a very good but I fear not a very active man.
Some other characters have occured to me—
James Watson whom you know is a man of understanding & leisure. He has taken pretty good care of his own affairs and I should think competent. I must however say that he has latterly had the air to me of being rather disposed to inactivity.
There is a Mr. George Barnewall whom I should prefer to either of these if it were not for his situation in some respects. He has been bred a sailor is well acquainted with all that appertains to vessels—has done considerable business as a Merchant & is of very good reputation for integrity. But he was an officer in the British Navy last War & his appointment to a money getting place would be dissatisfactory to many & be represented as an evidence of British inclination in The Governt. This however would not prevent me from appointing him to the command of one of our sloops of War where I think he would be an acquisition & which being considered more as an employt. of danger than profit would attract less criticism.
Anthony Rutgers. This man is well acquainted with Shipping business—is indefatigable in his pursuits—honest well principled & a man of property. But he is 54 years old & garrulous. He would do the business well upon a small scale but would I imagine be incompetent to an extensive Scene.
Mr. Charles Smith. A Merchant Sailor—very competent industrious attentive honest—a man of property & respectability. He is advanced in life but of considerable activity & vigor of body.
John B Church, my brother in law, a man of fortune & integrity—of strong mind, very exact very active & very much a man of business. He is about fifty but of uncommon strength of constitution. I have no reason to believe the employment would be acceptable to him but that he has little to do his time hangs heavy on his hands—& he has a son grown up whom he wants to employ. You know he was Wadsworth’s associate in the supply of the French & our Army—in which he gave full proofs of ability and efficiency. If he should be thought of it should come by way of inquiry of me from you & put upon the footing that he is understood to be unengaged in business and to have a son grown up whom he might wish to employ. You must also state the objects & the compensation.
Of the men I have mentioned except Mr Church I should upon the whole prefer Mr. Smith if he would accept. Say nothing to any body of this hint about Mr Church. I am not sure that he would be pleased with my doing what I have done.
Yrs. truly
A HamiltonJune 2. 1798
O Wolcot Esq
